Citation Nr: 0630920	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-16 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, in which the RO denied reopening of the 
above claim.  The appellant, who had active service from 
November 1972 to January 1976, appealed that decision to the 
BVA.  Thereafter, the case was referred to the Board for 
appellate review.

In March 2005, the Board issued a decision that found new and 
material evidence had not been submitted to reopen the 
appellant's claim.  The appellant appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In March 2006, the Board's decision was remanded by 
the Court pursuant to a Joint Motion for Remand. See March 
2006 Joint Motion for Remand.  As such, the appeal has been 
returned to the Board for compliance with the Joint Motion.  
In this regard, the Board acknowledges the Court's 
instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 
(1991), to the effect that a remand by the Court is not 
"merely for the purposes of rewriting the opinion so that it 
will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision.  The Board's analysis has been undertaken with that 
obligation in mind.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A BVA decision dated in September 1980 denied service 
connection for a psychiatric disorder.

3.  The evidence received since the September 1980 BVA 
decision, by itself, or in conjunction with the previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1980 BVA decision, which denied entitlement 
to service connection for a psychiatric disorder, is final. 
38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 
20.1100, 20.1104 (2006).

2.  The evidence received subsequent to the Board's September 
1980 decision is new and material, and the claim for 
entitlement to service connection for a psychiatric disorder 
is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
20.1105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).

In this case, a letter dated in September 2002 specifically 
informed the appellant of the substance of the VCAA.  
Nevertheless, since this decision represents a complete grant 
of the appellant's appeal in regards to the issue of whether 
the appellant's claim should be reopened, the appellant 
cannot be prejudiced by any deficiency, if any, in the notice 
and assistance requirements of the VCAA.  As such, the Board 
will dispense with any further discussion of the VCAA and 
will proceed to the issue presented on appeal.  

B.  Law and Analysis 

The appellant filed a claim of entitlement to service 
connection for a nervous condition in August 1979.  The RO 
considered and denied the appellant's claim for service 
connection in November 1979 after reviewing evidence 
indicating that the appellant's service medical records were 
negative for an abnormality involving a psychiatric 
condition; and post-service medical records dated within one 
year of separation from service revealed only a diagnosis of 
personality disorder, schizoid personality. See November 1979 
rating decision.  In this regard, the RO noted review of 
additional post-service medical records dated in 1977 that 
contained the same diagnosis. Id.  

The appellant appealed the November 1979 rating decision to 
the Board; and the Board issued a decision in September 1980 
that affirmed the denial of service connection for a 
psychiatric disorder. See September 1980 Board decision.  
Prior to issuing its decision, the Board reviewed the 
appellant's service medical records and records of the 
appellant's hospitalization at the Colorado State Hospital in 
June 1976 and August 1977. Id., pgs. 2-3.  After reviewing 
this evidence, the Board found that an acquired psychiatric 
disability was not present during service and had not been 
reported to be present since service; and that the 
manifestations and symptomatology reported during service 
were that of a schizoid personality, which was the only 
psychiatric disorder diagnosed after service. Id., p. 4.  The 
Board concluded that the appellant did not have an acquired 
psychiatric disability that was incurred in or aggravated 
during service; and that the personality disorder diagnosed 
shortly after service was not a disability as the term is 
used under applicable legislation pertaining to service 
connection. Id.  The appellant was notified of the Board's 
September 1980 decision and of his appellate rights, but did 
not appeal that decision.  The September 1980 Board decision 
represents a final decision. 38 U.S.C.A. § 7103(a) (West 
2002); 38 C.F.R. §§ 20.1100, 20.1104 (2006).  

In a statement received in August 2002, the appellant 
requested that his claim for service connection for a 
psychiatric disorder be reopened based upon additional 
records from the Colorado State Hospital dated in May 1976 
that showed the appellant had been transferred from a 
correctional institution to that facility for a disorder 
diagnosed as schizophrenia, schizo-affective type.  Based 
upon this evidence, the appellant asserts that his September 
1980 BVA decision should be reopened, and that the evidence 
as a whole warrants a favorable decision on the claim for 
service connection for a psychiatric disorder.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured after the last disallowance is "new and 
material."  Under 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The Board 
may then proceed to the merits of the claim on the basis of 
all of the evidence of record.

In this case, the evidence associated with the claims file 
since the September 1980 BVA decision consists of additional 
statements from the appellant; a form titled "Transfer of 
Patient or Inmate" from the Colorado Department of 
Institutions pertaining to the appellant dated in May 1976; 
VA outpatient treatment records dated in 1999; and 
psychological/psychiatric evaluations dated in 2000 from the 
Franklin County Correctional Facilities.

The Board finds that the appellant's statements submitted in 
connection with his current claim are not new and material.  
The factual question of whether the appellant had an acquired 
psychiatric disorder, as opposed to a personality disorder, 
and whether or not that disorder was in any way related to 
service, are medical questions that require medical expertise 
to answer. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In addition, the Board finds that the VA outpatient 
treatment records dated in 1999 and the records dated in 2000 
from the Franklin County Correctional Facilities are new 
evidence, in that they were not previously physically of 
record at the time of the September 1980 Board decision.  
However, these records are not material to the appellant's 
claim as they did no more than document psychiatric treatment 
and evaluations decades following the appellant's separation 
from service.  Notably, none of the records indicate that the 
appellant has a current diagnosis of schizophrenia.  In 
addition, none of the evidence in any way suggests that the 
appellant had a psychiatric disorder that was manifested 
during, or related to, service, or that schizophrenia was 
manifested within one year of separation from service.

Upon a review of the record and applicable legal criteria, 
the Board concludes that the May 1976 record of Transfer of 
Patient or Inmate from the State of Colorado pertaining to 
the appellant is new and material evidence.  See March 2005 
Board decision; March 2006 Joint Motion for Remand.  In this 
regard, the Board finds that such evidence was not of record 
at the time of the previous final Board decision and it is 
also "material" evidence since it, on its face, contains a 
diagnosis of "schizophrenia, schizo-affective type, 
depressed" that is dated within the one-year presumptive 
period following the appellant's January 1976 separation from 
service.  Although this diagnosis is not continued or 
endorsed by subsequent Colorado State Hospital records, 
evidence contained in the claims file and considered by the 
Board in its September 1980 decision, any comparison of the 
May 1976 record of Transfer and the subsequent Colorado State 
Hospital records essentially constitutes a merits 
determination of the appellant's claim rather than a 
determination of whether new and material evidence has been 
submitted to reopen the claim.  Thus, presuming the 
credibility of the May 1976 record of Transfer and the 
diagnosis of schizophrenia set forth within, the Board finds 
that this document alone relates to the question of whether 
the appellant developed schizophrenia in service or within 
one year of separation from service (an unestablished fact 
necessary to substantiate the claim) and raises a reasonable 
possibility of substantiating the claim.  As such, the Board 
concludes that new and material evidence has been submitted 
to reopen the previously denied claim.  Accordingly, the 
Board finds that the appellant's claim should be reopened. 
38 U.S.C.A. § 5108.  However, since the RO has not had the 
opportunity to adjudicate the appellant's claim in light of 
all evidence of record and because further development is 
warranted in this case, the case must be remanded for such 
adjudication despite the August 2006 statement of the 
appellant's representative waiving the appellant's right to 
have the case remanded to the RO for adjudication. See also 
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a psychiatric disorder, and 
to this extent only, the appeal is granted. 


REMAND

In view of the above determination that the appellant's claim 
is reopened, the Board believes that the RO, consistent with 
the principles set forth in Bernard v. Brown, supra, must be 
provided an opportunity to further develop the record and to 
conduct a de novo review of the reopened claim, based on the 
evidence in its entirety.
 
In particular, the Board notes that, although the appellant 
was provided with a notification letter in September 2002 
advising him of the type of evidence necessary to reopen a 
previously denied claim, he has not yet been provided with a 
specific letter advising him of the type of evidence 
necessary to substantiate the underlying claim for service 
connection, to include an explanation of applicable 
disability ratings and effective dates should the appellant's 
claim of entitlement to service connection be granted. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, the Board concludes that a remand is necessary so that 
the appellant can be provided with the appropriate notice 
pursuant to 38 U.S.C.A. § 5103(a); and so the RO can 
undertake additional evidentiary development as set forth 
below.
 
Accordingly, this case is remanded for the following actions:
 
1.  The RO should ensure that all 
notification and development action required 
by the VCAA and implementing VA regulations 
is completed, including the notification 
requirements and development procedures 
contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  

2.  The appellant should be requested to 
furnish the complete names and addresses of 
any medical providers who have diagnosed and 
treated him for schizophrenia or any other 
psychiatric disorder prior to his entrance 
into service or subsequent to his discharge 
from service.  In particular, the appellant 
should provide the name and address of his 
facility of incarceration from 1986 to 1999 
(referenced in the appellant's October 1999 
and November 1999 VA medical records).  The 
appellant should be asked to provide 
specific authorizations for the release of 
medical records from the above-referenced 
list.  After obtaining the necessary 
authorizations, the RO should associate 
those records with the claims file.  The 
appellant should also be informed, in the 
alternative, that he may obtain these 
records himself and submit them to the RO.  



3.  After the actions set forth in 
paragraphs 1 and 2 are completed, the 
appellant should be afforded a VA 
psychiatric examination to determine the 
nature, onset date and etiology of any 
psychiatric disorder(s) that may currently 
be present.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  In 
reviewing the claims file and formulating 
his or her opinion, the examiner should 
specifically reference the diagnoses 
contained within the appellant's 1976 and 
1977 medical records; and set forth the 
relationship (if any) between these 
diagnoses.  Ultimately, the examiner should 
offer an opinion as to whether it is as 
least as likely as not that any currently 
diagnosed psychiatric disorder is in any way 
etiologically related to the appellant's 
period of service.  Additionally, if the 
current diagnosis is limited to a 
personality disorder and that disorder was 
also present during military service, the 
examiner should comment  on whether the 
appellant's inservice personality disorder 
was subject to a superimposed disease or 
injury during service which resulted in a 
current psychiatric disability, apart from a 
personality disorder.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished, but should include 
psychological testing.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of considerable 
assistance to the Board.  

4.  The RO should undertake any additional 
evidentiary development deemed necessary to 
adjudicate the now reopened claim of 
entitlement to service connection for a 
psychiatric disorder.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


